Citation Nr: 0920241	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for 
superficial fragment wounds of the upper back, to include 
entitlement to a rating in excess of 10 percent from August 
26, 2008, forward, and entitlement to a compensable rating 
prior to August 26, 2008.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  
He also had subsequent service with the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
hepatitis C and assigned a noncompensable rating for 
superficial fragment wounds of the upper back.  Thereafter, a 
September 2008 assigned a 10 percent rating for the Veteran's 
superficial fragment wounds of the upper back, effective from 
August 26, 2008.  The Veteran has continued the appeal.


FINDINGS OF FACT

1.  Prior to August 26, 2008, the Veteran's residual scarring 
from superficial fragment wounds of the upper back was not 
manifested by superficial, painful, and/or tender scars.

2.  Effective from August 26, 2008, the Veteran's residual 
scarring from superficial fragment wounds of the upper back 
at most consisted of superficial, painful, and/or tender 
scars.

3.  The Veteran's superficial fragment wounds of the upper 
back are also manifested by a retained metallic fragment at 
T1-2 in Muscle Group (MG) XX.

4.  There is no diagnosis of hepatitis C that has been linked 
to active service.  


CONCLUSIONS OF LAW

1.  Prior to August 26, 2008, the criteria for an initial 
compensable rating for residual scarring from superficial 
fragment wounds of the upper back have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7804 (effective before and after August 30, 
2002).  

2.  Since August 26, 2008, the criteria for an initial rating 
in excess of 10 percent for residual scarring from 
superficial fragment wounds of the upper back have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Code 7804 (effective before and after 
August 30, 2002).  

3.  The criteria for an initial separate 10 percent rating, 
but not greater, for residual muscle impairment from 
superficial fragment wounds of the upper back have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2008).

4.  Hepatitis C was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Veteran's increased rating claim arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 
(2007).  

With respect to the Veteran's service connection claim, in 
the case of Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial adjudication of the claim for service 
connection for hepatitis C, a June 2002 letter advised the 
Veteran of the evidence necessary to substantiate his claim 
and the respective obligations of the Veteran and the VA in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claim was thereafter adjudicated in the 
June 2003 rating decision and July 2004 statement of the 
case.  The Veteran was also provided with notice on the 
issues of establishing a disability rating and effective 
dates in March 2006, and an additional VCAA notice letter in 
February 2008, which was thereafter followed by 
readjudications of the claim in the September 2008 and 
January 2009 supplemental statements of the case.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA, and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The Veteran has also been provided with 
relevant VA examination and opinions in an effort to 
substantiate his claims.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to Higher Rating for Superficial Fragment 
Wounds of the Upper Back

Background

VA infectious disease examination in March 2002 noted a 
history that included shrapnel wounds to the back and a 
gunshot wound to the right leg, with some surgical treatment.  

February 2003 VA diabetes mellitus examination revealed that 
the Veteran denied any spine problems.  He did note a history 
of some superficial fragment wounds to the upper back from a 
grenade while in Vietnam.  He denied any problems from this.  
Examination of the back revealed two superficial scars over 
the upper back, small, well-healed, and nontender.  The 
diagnosis included superficial fragment wounds of the upper 
back without residual.  X-rays were found to reveal negative 
findings.

Private treatment records from September 2005 reflect that 
the Veteran's complaints included back pain.  Private 
magnetic resonance imaging (MRI) of the cervical spine in 
September 2005 revealed that the inferior portion (C6-7 and 
C7-T1) of the cervical spine was not well-visualized because 
of a prominent metallic artifact.  The impression was that 
there were no significant abnormalities and that the lower 
cervical spine was not adequately visualized because of a 
metallic artifact.

Private treatment records for the period of April to October 
2006 reflect that the Veteran's complaints continued to 
include back pain.  

Private treatment records from February 2007 reflect that the 
Veteran was obtaining good results from his home exercise 
program (HEP).

A VA outpatient treatment record from August 25, 2008 
reflects that the Veteran's problem list included chronic 
pain syndrome secondary to injury from shrapnel in Vietnam 
War.  

VA joints examination on August 26, 2008 revealed the 
Veteran's history of a shrapnel wound in the middle of the 
upper back while serving in Vietnam.  The Veteran stated that 
he had soreness and occasional pain in this area related to a 
piece of shrapnel that was not removed.  The Veteran 
underwent debridement of the wound at a field medical aid 
station in 1968.  He denied any history of trauma to the 
muscle, however, the muscles involved were noted to be the 
fascia between the scapulae over the upper spine at the level 
of T2.  The length of the initial hospitalization was noted 
to be three days.  It was not a through and through injury 
and there were no infections or associated bone, nerve, 
vascular, or tendon injuries.  The examiner stated that there 
was no particular muscle group involved in this injury.

Physical examination revealed two intersecting scars in the 
area of T2, each 20 millimeters (mm) long by 4 mm wide at the 
upper aspect in an arrowhead formation.  The scar was noted 
to be tender to touch but non-adherent.  It also did not 
limit function.  There were no residuals of nerve, tendon, or 
bone damage, muscle herniation, loss of deep fascia, or 
limited joint motion as a result of the injury.  VA x-rays of 
the lower cervical/upper thoracic spine revealed a single 5 
mm metallic fragment to the left of the T1 spinous process.  
It was the opinion of the examiner that a joint or muscle 
disorder was not caused by or a result of the shrapnel wound.  
The examiner explained that there was a small shrapnel 
fragment apparently embedded in the fascia as noted on the x-
ray report that was not involved with the cervical spine, any 
significant muscle or muscle group, or any joint.  There was 
therefore no reason to suspect that this fragment was in any 
way related to any joint or muscle disorder.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally, 38 C.F.R. §§ 4.1, 4.2.

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate evaluations should be considered for 
separate periods of time, known as staged ratings).  

As was noted above, the Veteran currently has a single 10 
percent rating for his service-connected scarring of the 
upper back, which is the highest rating available for a scar 
that is superficial, tender, and/or painful under the 
applicable rating criteria in effect both before and after 
August of 2002.  38 C.F.R. § 4.118, Diagnostic Code 7804 (in 
effect both before and after August 30, 2002).  More 
specifically, at the VA examination on August 26, 2008, the 
examiner noted that the scars were tender to touch, and the 
RO therefore concluded that it could assign a 10 percent for 
the Veteran's scarring on the basis that it was painful on 
examination.  The Board further notes that while this Code 
was revised, effective August 30, 2002, and the subject claim 
was filed in May 2002, even under previous Diagnostic Code 
7804, the maximum rating for a superficial scar that was 
painful and tender on objective demonstration was 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect before 
August 30, 2002).  As there is no medical evidence or 
complaints of tender and/or painful scarring prior to August 
26, 2008 (VA examination in February 2003 actually noted that 
the scars were nontender), there is no basis for a 10 percent 
rating under Diagnostic Code 7804 for any period prior to 
August 26, 2008 under either the old or new rating criteria.  

The evidence of record otherwise shows that the appellant's 
scars are superficial (i.e., not associated with underlying 
soft tissue damage), do not cause limited motion, are not 
adherent, and are each 20 mm by 4 mm in size.  Thus, there is 
also no other basis for a higher rating for the Veteran's 
upper back scarring either before or after August 26, 2008.  
See 38 C.F.R. 4.118, Diagnostic Codes 7801-7805 (in effect 
before and after August 30, 2002).  

However, while there is also no evidence of nerve damage or 
limited joint motion that has been related to the Veteran's 
shrapnel injury, the Board recognizes that the Veteran has a 
retained metallic fragment in the area of TI-T2, and that 
although a recent VA examiner has concluded that this 
fragment has not damaged a particular muscle group, the Board 
finds that its mere presence infers at least some muscle 
damage, and that based on the location described by the 
examiner, it is reasonable to conclude that the injured 
muscle group would be MG XX.  The disability ratings for 
slight, moderate, moderately severe, and severe MG XX 
disabilities are 0, 10, 20, and 40 percent, respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5320 (2008).  Consequently, 
while the Board could conclude that this disability is not 
otherwise manifested by moderate symptoms of muscle damage, 
as a result of the Veteran's consistent complaints of pain 
and x-ray evidence of the retained metallic fragment, the 
Board will give the Veteran the benefit of the doubt, and 
conclude that he is entitled to an initial separate 10 
percent rating for moderate impairment to MG XX.

With respect to entitlement to an even higher separate 
rating, objective findings of a moderately severe disability 
include the following: entrance and (if present) exit scars 
which indicated the track of a missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability: (1) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle.  38 C.F.R. § 4.56.

With respect to the Veteran's service-connected muscle injury 
to MG XX, the Board finds that overall, there is very little 
objective evidence of symptoms associated with the Veteran's 
in-service wound other than two scars and x-ray evidence of a 
5 mm metallic shrapnel fragment in the region of T1-2.  In 
fact, if it were not for the existence of a retained foreign 
body, the record does not otherwise demonstrate loss of 
muscle or power arising out of the original in-service 
injury.  Instead, examiners have consistently noted the two 
scars attributable to the original injury, and have 
consistently noted no additional relevant injury.  Clearly, 
the evidence of record does not reflect the type of 
significant muscle loss or weakness from the in-service wound 
that would be required for a finding of either moderately 
severe or severe disability under Diagnostic Code 5320.  As 
was noted previously, the most recent VA examiner did not 
identify any injury to a muscle group, and the existence of a 
retained metallic fragment is the primary basis for the newly 
assigned 10 percent rating for muscle injury to MG XX.

A separate or higher rating for pain is also not demonstrated 
as the record reflects little, if any, limitation of motion 
on functional use as related to the service-connected 
shrapnel wound to the upper back, and with the minimal 
objective findings demonstrated on examination, the Board 
finds that the Veteran's pain has already been amply 
contemplated within the separate moderate muscle disability 
rating now assigned.  38 C.F.R. §§ 4.40, 4.45 (2008).


Extraschedular Consideration 

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's scarring of the upper back and MG XX muscle 
impairment has been manifested by symptoms of tenderness, a 
retained metallic fragment of 5 mm, and pain.  However, such 
impairment was contemplated by the applicable rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disabilities.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.


III.  Entitlement to Service Connection for Hepatitis C

Background

Service treatment records are negative for any complaint or 
treatment related to hepatitis.  National Guard periodic 
examinations are similarly negative for such evidence.  In 
fact, in July 1994, February 1996, and October 2000, the 
Veteran specifically denied a history of jaundice or 
hepatitis.  

Private treatment records for the period of April 1997 to 
August 2001 reflect that in April 1997, there was an 
impression of abnormal liver function tests.  The plan was to 
repeat a hepatitis profile in one month.  In June 1997, the 
Veteran was evaluated for hepatic dysfunction.  He denied any 
symptoms.  The impression included hepatic dysfunction.  In 
September 1997, it was concluded that the Veteran's liver 
enzyme elevation was related to obesity.  

A private medical record from April 2002 reflects a past 
medical history that included hepatitis "B."  

VA diabetes mellitus examination in February 2003 indicated 
that this examination was for diabetes, the joints, liver, 
and spine.  With respect to his liver, the Veteran reported 
that he had been told that he could not give blood because of 
hepatitis C.  He thought that he got this while working in 
the flood waters in 1997 in Ohio.  There were no known liver 
problems, no history of exposure to body fluids, and no 
documentation of hepatitis.  The diagnosis included history 
of hepatitis C but no documentation of this.  A hepatitis C 
laboratory test was indicated to be negative. 

Private laboratory studies from March 2008 were negative for 
the hepatitis C antibody.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has carefully examined the record, and finds that 
it does not reveal any current evidence of disability with 
respect to this claim.  More specifically, while the Veteran 
was examined for possible hepatitis in 1997, it was concluded 
that his abnormal liver studies were instead related to 
obesity.  Moreover, his last periodic examination in the 
National Guard in October 2000 was negative for any history 
of hepatitis, and hepatitis studies by VA in February 2003 
and privately, in March 2008, were also negative.  Thus, the 
Board finds that this claim is subject to denial on the basis 
of no current disability.  With respect to the requirement of 
a current disability, under the basic statutory framework and 
the case law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that the lack of 
current evidence of disability requires that the Veteran's 
claim for service connection for hepatitis C be denied on the 
basis of no current disability.

In addition, as a layperson, the Veteran cannot say whether 
he currently has hepatitis C and/or that it is related to his 
active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)

In conclusion, in addressing the evidence in favor and 
against this claim, the Board finds that the latter is far 
more persuasive, probative, and credible, and that a 
preponderance of the evidence is therefore against the 
Veteran's claim for service connection for hepatitis C.  


ORDER

Entitlement to an initial increased rating for residual 
scarring from superficial fragment wounds of the upper back, 
to include entitlement to a rating in excess of 10 percent 
from August 26, 2008, forward, and entitlement to a 
compensable rating prior to August 26, 2008, is denied.

Entitlement to an initial separate 10 percent rating, but not 
greater, for residual muscle impairment from superficial 
fragment wounds of the upper back, is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


